DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “entirety,” in line 8, of claim 1 rendering the claim indefinite because the term appears to be similar to a close end term such as “consisting of.” See MPEP 2111.03. However, the term “comprising,” in line 8 of claim 1 suggest an open end term which is in conflict with the term “entirety,” that preceded by the term “comprising.” Clarification is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hollinrake et al. (US Pat. No. 7,913,931. Hollinrake hereafter) in view of Mackin et al. (US 2011/0253503. Mackin hereafter).
With respect to claim 1, Hollinrake discloses an assembly (Figs. 1-22) for attachment to a vehicle (20), the assembly including: a dump body (body 24) including (side wall 36) and second sidewalls (side wall 38), a front wall (front end 30), a floor having a first opening (opening for 50), a tailgate (tailgate 60), and an apron (rear exposed portion 160) below the tailgate, the apron having a second opening (defined by 160. Fig. 12) substantially perpendicular to the first opening; and 
an endless conveyor assembly (components that form the conveyor assembly 50) positioned in the first opening, and being configured to (capable of) direct material to the second opening and being removably attached to the dump body below the floor.
Hollinrake fails to disclose the endless conveyor assembly comprising an endless belt and a pair of support rails, and the entirety of the endless conveyor assembly comprising the endless belt and the pair of support rails being removably attached to the dump body below the floor.
However, Mackin teaches an endless conveyor assembly (Figs. 1-7), the endless conveyor assembly comprising an endless belt (106) and a pair of support rails (side rails 102, 104, 120, 122), and the entirety (overall) of the endless conveyor assembly 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a removable endless conveyor assembly, as taught by Mackin, to Hollinrake’s endless conveyor assembly, in order to provide a removably fixed endless conveyor assembly to the body (by bolts shown in Fig. 3 and paragraph [0054]). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a removable endless conveyor assembly, since it has been held that the provision of adjustability (remove or realign the conveyor against the main body), where needed (for realignment, replacement, repair or regular maintenance of the conveyor), involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
With respect to claim 2, Hollinrake’s assembly modified by Mackin’s removable endless conveyor assembly, Hollinrake further discloses the assembly further including a chute assembly (rear diverter chute 72 and cover 71) attached to the dump body at the second opening to direct material from the endless conveyor assembly out of the dump body. 
With respect to claim 6, Hollinrake’s assembly modified by Mackin’s removable endless conveyor assembly, Hollinrake further discloses at least one pre-wet tank (storage tank 360 or 364 is a tank for holding pre-wetting liquid) coupled to an exterior (outside) of the front wall of the dump body and configured to (capable of) hold a liquid (Col 11, lines 67 to Col 12, lines, 1-5. Fig 18).
tailgate or the floor (Fig. 5).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hollinrake in view of Mackin and further in view of Ramsey (US 4,981,411).
With respect to claim 3, Hollinrake and Mackin disclose the assembly as in claim 2 with a door opening system (assembly or mechanism controls by 172) received in a third opening (62) and position within an interior of the tailgate, except for the assembly including an air cylinder received in a third opening and positioned within an interior of the tailgate, wherein the air cylinder is configured to control movement of a gate of the chute assembly.
However Ramsey teaches a vehicle (the truck) including an air cylinder system (20) received in an opening (defined by 21), wherein the air cylinder system is configured to control movement of a door (17 and 18).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an air cylinder system to control the door, as taught by Ramsey, to Hollinrake’s door opening system, in order to provide an alternative door opening mechanism (Col. 2, lines 42-50). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the manual door opening system with an air cylinder system, since it has been held that broadly providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art. In re Venner, 120 USPQ 192. As for the location of the air In re Japikse, 86 USPQ 70. Alternatively, it has been held that a mere reversal of the essential working parts (from installing outside to inside) of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hollinrake in view of Mackin and further in view of Hollinrake et al. (US 2001/0014273. Hollinrake ‘273 hereafter).
With respect to claim 5, Hollinrake and Mackin disclose wherein the second opening includes a first (top) portion and a second (lower) portion, and wherein the endless conveyor assembly is configured to be inserted through the first portion (Fig. 12), a chute (72) is positioned at the first portion. Hollinrake fail to disclose a motor that drives the endless conveyor assembly is received in the second portion and attached to the dump body.
However, Hollinrake ‘273 teaches a vehicle (20) with a motor (71) that drives the endless conveyor assembly (56), wherein the motor is disposed in a cutout (space for 71) of the dump body (24). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a motor (71) to drive the endless conveyor assembly, as taught by Hollinrake ‘273, to the endless conveyor of Hollinrake, in order to drive the endless conveyor assembly In re Japikse, 86 USPQ 70. Alternatively, it has been held that a mere reversal of the essential working parts (from installing at the front to installing at the rear) of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hollinrake in view of Mackin and further in view of Kutscha (US 1,928,859).
With respect to claims 8-10, Hollinrake and Mackin disclose the assembly in claim 1 except for the assembly further including a floor plate assembly configured to cover the first opening in the floor of the dump body when the endless conveyor assembly is removed (claim 8), and wherein the floor plate assembly includes a floor plate, reinforcement rails coupled to a bottom of the floor plate and extending longitudinally along the floor plate, and cross members extending horizontally and coupled to the reinforcement rails (claim 9), and an apron cover configured to cover the second opening in the apron of the dump body and a tailgate cover configured to cover a third opening in the tailgate of the dump body.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a floor plate assembly, as taught by Kutscha, to the floor of Hollinrake, in order to make a convertible truck body which will be simple, durable and reliable (Page 1, left column, lines 1-11).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10 and 21 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 4, 2021